t c memo united_states tax_court ohan karagozian petitioner v commissioner of internal revenue respondent docket no 10257-11l filed date ohan karagozian pro_se john richard mikalchus for respondent memorandum opinion kerrigan judge this is a collection_due_process cdp appeal under sec_6330 in which petitioner asks this court to review respondent’s determination to proceed with a levy to collect his unpaid federal_income_tax for the issue is whether the internal revenue service’s appeals_office abused its discretion in making the determination to proceed on date respondent filed a motion for summary_judgment under rule respondent seeks to sustain a notice_of_determination dated date upholding the filing of a notice_of_intent_to_levy for the tax period ending date in petitioner’s response dated date petitioner filed an opposition and cross-motion for summary_judgment we find that there are no genuine issues of material fact and we conclude that respondent is entitled to judgment as a matter of law unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar background the record establishes and or the parties do not dispute the following petitioner resided in connecticut when he filed the petition respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing on date advising petitioner that respondent intended to collect the following unpaid liability for tax_year and that petitioner could schedule a hearing with the appeals_office assessment income_tax sec_6651 penalty sec_6654 penalty interest abatement overpayment total amount dollar_figure big_number big_number petitioner timely filed a form request for a collection_due_process or equivalent_hearing on date requesting an installment_agreement and an offer-in-compromise the appeals_office scheduled a face-to- face cdp hearing for date and requested that petitioner provide a completed form 433-a collection information statement for wage earners and self-employed individuals an amended federal_income_tax return for and proof of estimated_tax payments for at the cdp hearing petitioner did not present any collection alternatives nor did he submit a form 433-a or his amended tax_return petitioner did however raise the issue of his underlying tax_liability in raising his tax_liability petitioner asserted that his previous employer had mischaracterized him as an independent_contractor and failed to withhold income_tax arguing that therefore his previous employer should be liable for his unpaid tax petitioner was employed by coty usa llc coty as a computer technician from date through date during that time coty mischaracterized petitioner’s employment status and treated him as an independent_contractor issuing him forms 1099-misc miscellaneous income for each year of his service as a result petitioner filed returns as self-employed and paid self- employment_taxes with respect to his compensation from coty for tax_year sec_2002 through thereby overpaying the social_security and medicare taxes ie federal_insurance_contributions_act fica tax that petitioner actually owed as an employee for those years and underpaying individual income_tax petitioner was laid off by coty in and filed an unemployment_compensation claim with the state of new york department of labor the department of labor sent both petitioner and coty a letter on date determining that coty should have treated petitioner as an employee rather than an independent_contractor for federal tax purposes during tax_year sec_2002 through after learning that coty had mischaracterized him as an independent_contractor petitioner filed with the internal_revenue_service a form ss-8 determination of worker status for purposes of federal employment_taxes and income_tax_withholding on date on date petitioner received a reply determining that he should have been classified as an employee of coty for federal_income_tax purposes for tax_year sec_2002 through the letter advised petitioner that a s a result of the change to his employment status he may owe additional tax and that he should amend his tax returns by filing form 1040x amended u s individual_income_tax_return for each year involved petitioner filed form 1040x for tax_year on date treating as wages the compensation that he had received from coty and previously reported as self-employment_income respondent accepted that amended_return which reported that petitioner had overstated fica tax by dollar_figure respondent abated petitioner’s tax_liability by this amount for tax_year the net assessed tax_liability for tax_year is dollar_figure on date the settlement officer called petitioner and said that petitioner was responsible for his own tax_liability petitioner informed the settlement officer that he did not wish to discuss payment options at that time on date respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or upholding the issuance of a notice_of_intent_to_levy for the tax period ending date on date petitioner filed a petition in this court which states i do understand that i owe certain taxes on monies i declared as income on my income_tax return and definitely want to make payments towards same but just don’t know how to calculate respondent filed a motion for summary_judgment on date respondent contends that petitioner and coty are liable for the unpaid portion of fica tax petitioner filed an opposition on date discussion summary_judgment may be granted where the moving party shows through the pleadings and other materials that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b 116_tc_73 98_tc_518 aff’d 17_f3d_965 7th cir in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 when a motion for summary_judgment is properly supported the nonmoving party may not rest upon the mere allegations or denials of his pleading but must set forth specific facts showing there is a genuine issue for trial rule d sundstrand corp v commissioner t c pincite sec_6331 authorizes the secretary to levy upon the property and property rights of a taxpayer who fails to pay a tax within days after a notice_and_demand before the secretary may levy upon the taxpayer’s property the secretary must notify the taxpayer of the secretary’s intention to make the levy including notice of the administrative appeals available to the taxpayer including a cdp hearing sec_6331 respondent complied with the administrative procedures in sec_6331 i scope of review under certain circumstances a taxpayer may raise challenges in a cdp proceeding to the commissioner’s determination of his or her underlying tax_liabilities see sec_6330 a taxpayer may challenge in a cdp proceeding the amount of the tax assessed by the commissioner if he or she did not receive a statutory_notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability 122_tc_1 to dispute the underlying liability before this court a taxpayer must have raised the merits of the underlying liability during the cdp hearing 129_tc_107 see also sec_301_6320-1 q a-f3 proced admin regs if a taxpayer requests a cdp hearing in response to a notice_of_intent_to_levy he or she may also raise at that hearing any other relevant issue related to the unpaid tax or proposed levy sec_6330 sec_6320 relevant issues include possible alternative means of collection such as an installment_agreement sec_6330 where the validity of the amount of underlying tax_liability as determined by the commissioner is properly at issue as it is in this case we review the determination de novo 114_tc_604 114_tc_176 petitioner raised the issue of his underlying tax_liability during the cdp hearing arguing that coty mischaracterized him as an independent_contractor when he should have been characterized as an employee for federal tax purposes and because coty failed to withhold income_tax coty should be liable for the tax_liability petitioner has the burden_of_proof regarding his underlying tax_liability see rule a ii employment_taxes sec_3101 imposes a tax on wages received by employees employers collect the tax by deducting amounts from their employees’ wages see sec_3102 an employer is required by sec_3102 and sec_3402 to withhold from an employee’s wages and then pay the internal_revenue_service both income_tax under sec_3402 and the employee’s share of social_security and medicare_tax fica tax sec_31_3102-1 employment_tax regs provides that the employer is liable for the employee’s share of fica tax with respect to all wages paid_by the employer whether or not it is collected from the employee the regulation also imposes liability for the employee’s share of fica tax on the employee id petitioner argues that sec_3403 specifically makes the employer liable for payment of fica tax sec_3403 provides that the employer shall be liable for the payment of fica_taxes required to be deducted and withheld petitioner further argues that sec_31_3102-1 employment_tax regs makes the employee liable for the employer’s obligations which conflicts with and is therefore superseded by sec_3403 petitioner has misinterpreted the law although coty is liable for the taxes it failed to withhold from him petitioner is also liable for those taxes see sec_3403 sec_61 an employer is an intermediary or collection agent who may be obligated to withhold amounts from an employee for the employee’s future use as a credit or payment of any income_tax_liability anderson v commissioner tcmemo_2003_112 slip op pincite the failure of an employer to withhold income_tax does not relieve the employee of his or her obligation to pay the tax goins v commissioner tcmemo_1997_521 slip op pincite aff’d without published opinion 151_f3d_1029 4th cir respondent may collect payment from either the employee or the employer but the employee remains ultimately liable for his own taxes despite his employer’s obligation to withhold id slip op pincite therefore petitioner is liable for his own fica tax iii equitable_recoupment sec_6214 provides that this court may apply the doctrine_of equitable_recoupment to the same extent that it is available in civil tax cases before the district courts and the u s court of federal claims the doctrine_of equitable_recoupment is a judicially created doctrine that under certain circumstances allows a litigant to avoid the bar of an expired statutory limitation period 130_tc_54 the doctrine prevents an inequitable windfall to a taxpayer or to the government that would otherwise result from the inconsistent tax treatment of a single transaction item or event affecting the same taxpayer or a sufficiently related_taxpayer id equitable_recoupment operates as a defense that may be asserted by a taxpayer to reduce the commissioner’s timely claim of a deficiency or by the commissioner to reduce the taxpayer’s timely claim for a refund id when applied for the benefit of a taxpayer the equitable_recoupment doctrine permits a taxpayer to raise a time-barred claim in order to reduce or eliminate the money owed on the timely claim id see 329_us_296 revah v commissioner tcmemo_2010_269 slip op pincite as a general_rule the party claiming the benefit of an equitable_recoupment defense must establish that it applies menard inc v commissioner t c pincite in order to establish that equitable_recoupment applies a party must prove the following elements the overpayment or deficiency for which recoupment is sought by way of offset is barred by an expired period of limitation the time- barred overpayment or deficiency arose out of the same transaction item or taxable_event as the overpayment or deficiency before the court the transaction item or taxable_event has been inconsistently subjected to two taxes and if the transaction item or taxable_event involves two or more taxpayers there is sufficient identity of interest between the taxpayers subject_to the two taxes that the taxpayers should be treated as one 494_us_596 menard v commissioner t c pincite 113_tc_6 aff’d 264_f3d_904 9th cir estate of orenstein v commissioner tcmemo_2000_150 petitioner raises the doctrine_of equitable_recoupment arguing that he overpaid taxes from through as a result of his employer’s misclassification and he would like to offset his tax_liability with these previous overpayments petitioner and respondent dispute whether there is a transaction item or taxable_event that has been inconsistently subjected to two taxes petitioner contends that his reclassification as an employee was a single transaction that was subject_to two taxes respondent contends that each year of petitioner’s reclassification constitutes a separate taxable_event and therefore the doctrine_of equitable_recoupment is not applicable because the previous overpayments from through were not part of the same transaction item or taxable_event as petitioner’s deficiency as discussed above equitable_recoupment among other things requires a single transaction item or taxable_event to have been inconsistently subjected to two taxes this requirement of a single transaction item or taxable_event is discussed at length in estate of branson v commissioner t c pincite in particular in estate of branson we discussed the supreme court’s decision in elec storage battery co 329_us_296 and we noted that the taxes paid in time- barred_years in that case were not paid on the same item or in the same transaction but on the same type of item or transaction ie the erroneous treatment of sales of batteries that were subject_to excise_taxes in elec storage battery co the taxpayer overpaid excise_taxes from through but only filed for refunds for tax years through because the previous years were barred by the statute_of_limitations the taxpayer received a refund in the internal revenue service’s proper inclusion of the refund in the taxpayer’s income gave rise to a tax_deficiency in the supreme court held that the taxpayer could not use his overpayment of excise_taxes in time-barred years to to offset his current income_tax deficiency for finding that the erroneous failure to include the excise_tax refund in income for is not the same transaction as erroneously paying excise_taxes from through similarly petitioner would like to use overpaid fica_taxes for tax_year sec_2002 through to offset his tax_deficiency for although the taxes petitioner paid in the time-barred years were paid on the same type of transaction ie compensation petitioner received from coty as in we follow the supreme court’s reasoning in elec storage battery co and find that the overpaid fica_taxes from through are separate transactions separate items and separate taxable events from petitioner’s tax_deficiency income taxes are levied on an annual basis each year is the origin of a new liability and of a separate course of action 333_us_591 the supreme court has emphasized that a claim of equitable_recoupment will lie only where the government has taxed a single transaction item or taxable_event under two inconsistent theories and that is not the case here estate of branson v commissioner t c pincite petitioner filed form 1040x on date the correct amounts of income_tax and fica tax were assessed by respondent and based on petitioner’s amended_return as a result petitioner’s taxable_income was not subject_to two separate types of tax the fact that a single tax_determination may affect the taxes on two transactions does not convert the two transactions into a single one 610_f2d_703 ct_cl therefore petitioner is unable to satisfy the requirement that the overpayment and the deficiency arise from the same transaction the tax_year is the only year before this court the correct amount of income_tax and the employee’s share of fica tax were correctly assessed for no inconsistent legal theory was applied see irs v pransky in re 318_f3d_536 3d cir therefore petitioner is unable to satisfy the requirement that the employee’s income be inconsistently subjected to two taxes and equitable_recoupment does not apply iv sec_6521 sec_6521 mitigates the effect of an expired period of limitations in certain cases in which self-employment_income is incorrectly classified as wages and fica_taxes are paid or wages are incorrectly classified as self-employment_income and self-employment taxes are paid if correcting the error would require a refund_or_credit of one tax and an assessment of the other and if the period of limitations has expired as to only one of the taxes in question then one tax may be credited against the other despite the period of limitations’ having expired bronson v commissioner tcmemo_1992_648 sec_6521 provides sec_6521 self-employment_tax and tax on wages -- in the case of the tax imposed by chapter relating to tax on self- employment income and the tax imposed by sec_3101 relating to tax on employees under the federal_insurance_contributions_act -- if an amount is erroneously treated as self-employment_income or if an amount is erroneously treated as wages and if the correction of the error would require an assessment of one such tax and the refund_or_credit of the other tax and if at any time the correction of the error is authorized as to one such tax but is prevented as to the other tax by any law or rule_of law other than sec_7122 relating to compromises then if the correction authorized is made the amount of the assessment or the amount of the credit or refund as the case may be authorized as to the one tax shall be reduced by the amount of the credit or refund or the amount of the assessment as the case may be which would be required with respect to such other tax for the correction of the error if such credit or refund or such assessment of such other tax were not prevented by any law or rule_of law other than sec_7122 relating to compromises for a case to fall within this provision there must be symmetry an amount must be erroneously treated in such a way that one tax is due rather than the other erroneously paid tax bronson v commissioner tcmemo_1992_648 the provision clearly refers to a change in the characterization of the same amount for the same year id sec_6521 does not provide for a credit in a case where self-employment taxes were allegedly overpaid for a prior year and fica_taxes are underpaid for a later year as is the case with petitioner see w mgmt inc v united_states 498_fedappx_10 fed cir we hold that sec_6521 is not applicable to this case and petitioner is not entitled to a credit for on account of taxes allegedly overpaid for tax_year sec_2002 through v abuse_of_discretion the court reviews administrative determinations by the commissioner’s appeals_office regarding nonliability issues for abuse_of_discretion 131_tc_197 an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 sec_6330 requires the settlement officer to consider the following during a cdp hearing whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary see also 117_tc_183 we note that the settlement officer properly based his determination on the factors specified by sec_6330 the settlement officer did not abuse his discretion by denying petitioner collection alternatives because petitioner did not provide the settlement officer with the necessary financial information generally it is not an abuse_of_discretion for the settlement officer to deny a collection alternative if the taxpayer did not provide financial information during the administrative hearing see 414_f3d_144 1st cir shebby v commissioner tcmemo_2011_125 lance v commissioner tcmemo_2009_129 a taxpayer is expected to provide all relevant information to the appeals_office including financial statements see sec_301_6330-1 proced admin regs as a result of petitioner’s failure to submit the necessary financial information the settlement officer was unable to evaluate any collection alternatives we have considered the other arguments of the parties and they are either without merit or need not be addressed in view of our resolution of the issues we will grant respondent’s motion for summary_judgment and deny petitioner’s cross- motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered
